PER Curiam.
The sole question involved in this appeal is whether the appellant, who was convicted of the unauthorized use of a motor vehicle under the Code (1957), Article 27, Section 349, possessed criminal intent, a necessary element of the offense, Anello v. State, 201 Md. 164, when he was physically using an automobile belonging to another. The question of his intention, of course, involved a question of fact. We recently quoted from a celebrated statement of Lord Bowen in an action of deceit to the effect that the state oí a man’s mind is as much a question of fact as the state of his digestion. Tufts v. Poore, 219 Md. 1, 11. We have carefully examined the record; the evidence, and permissible inferences therefrom, fully support the finding of the trial judge that the appellant possessed criminal intent when using the automobile. Anello v. State, supra.

Judgment affirmed.